                                                       Notice Recipients
District/Off: 0971−5                        User: admin                           Date Created: 01/15/2021
Case: 21−50028                              Form ID: NPD                          Total: 63


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
reqntc      Professional Bank
                                                                                                                        TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ         USTPRegion17.SJ.ECF@usdoj.gov
tr          Fred Hjelmeset          fhtrustee@gmail.com
aty         Gerrick Warrington           gwarrington@frandzel.com
aty         Gregg S. Kleiner          gkleiner@rinconlawllp.com
aty         Michael Gerard Fletcher            mfletcher@frandzel.com
aty         Reed S. Waddell           rwaddell@frandzel.com
aty         Stephen D. Finestone          sfinestone@fhlawllp.com
aty         Stephen G. Opperwall            steve.opperwall@comcast.net
                                                                                                                        TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Evander Frank Kane          2301 Richland Ave.          San Jose, CA 95125
reqntc      Professional Bank        c/o Stephen G. Opperwall           4900 Hopyard Road, Suite 100          Pleasanton, CA 94588
reqntc      Zions Bancorporation, N.A.          c/o Frandzel Robins Bloom & Csato, L.C.           1000 Wilshire Boulevard, 19th
            Floor       Los Angeles, CA 90017−2427
smg         State Board of Equalization        Attn: Special Procedures Section, MIC:55           P.O. Box
            942879        Sacramento, CA 94279
smg         CA Employment Development Dept.              Bankruptcy Group MIC 92E             P.O. Box 826880         Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board          Attn: Special Procedures          P.O. Box 2952         Sacramento, CA 95812−2952
smg         IRS       P.O. Box 7346          Philadelphia, PA 19101−7346
15255231 1000568 B.C. Ltd.            5900 NO. 3 Road, Suite 300           Richmond, BC V6X3P7             CANADA
15255232 American Arbitration Association             Attn: Rebecca Storrow         100 SE 2nd St, Suite 2300         Miami, FL
            33131
15255233 American Express             P.O. Box 650448          Dallas, TX 75261
15255234 American Express − Wells Fargo              Card Services         P.O. Box 51193         Los Angeles, CA 90051
15255235 Arthur Yallen          84 Avenue Rd, 3rd Floor           Toronto, Ontario M5R2H2            CANADA
15255236 Barry Smith          Buchalter          1000 Wilshire Blvd., Ste. 1500        Los Angeles, CA 90017
15255237 Brandon Dixon            Dixon Law Firm           304 Enterprise Dr.        Oxford, MS 38655
15255238 Bruce Poltrock           Frandzel Robins et al.        1000 Wilshire Blvd, Suite 1900          Los Angeles, CA
            90017
15255239 Centennial Bank            P.O. Box 966         Conway, AR 72033
15255240 Corporation Service Company               801 Adlai Stevenson Dr.         Springfield, IL 62703
15255241 Daniel A. Parino           Greenberg Glusker          2046 Century Park East, Ste. 2600         Los Angeles, CA
            90067
15255242 Darren Heitner           215 Hendricks Isle         Fort Lauderdale, FL 33301
15255243 Davis Sanchez           138 Woodbine Ave.            Toronto, Ontario M412A2            CANADA
15255244 Deanna Kane            2301 Richland Ave.          San Jose, CA 95125
15255245 Deanna S. J. Kane            2301 Richland Ave.          San Jose, CA 95125
15255246 Deanna S.J. Kane            2301 Richland Ave.          San Jose, CA 95125
15255247 Erika L. Mansky            11845 W. Olympic Blvd.            Suite 1000       Los Angeles, CA 90064
15255248 Franchise Tax Board            State of California        P.O. Box 2952        Sacramento, CA 95812−5000
15255249 Hebron Shyng            179 Davie St.         Vancouver, BC V6Z241            CANADA
15255250 Hope Parker           c/o Jonathan J. Lewis         3985 University Ave. Fl. 2         Riverside, CA 92501
15255251 Internal Revenue Service           P.O. Box 7346           Philadelphia, PA 19101−7316
15255252 James Scime           42 Delaware Ave.           Suite 120        Buffalo, NY 14202
15255253 John A. Anthony            Anthony & Partners, LLC            100 South Ashley Dr., Ste. 1600        Tampa, FL
            33602
15255254 John Fiero          Pachulski Stang et al.        150 California St., 15th Floor        San Francisco, CA 94111
15255255 Lone Shark Holdings, LLC              Attn: Andrew B. Adams            128−A Courthouse Square          Oxford, MS
            38655
15255256 Mark S. Hoffman             11845 W. Olympic Blvd.            Suite 1000       Los Angeles, CA 90064
15255257 Mercedes Benz of Oakland              2915 Broadway           Oakland, CA 94611
15255258 Michigan Department of Treasury              PO Box 30199           Lansing, MI 48909
15255259 Mike Lispti          2301 Richland Ave           San Jose, CA 95125
15255260 Newport Sports Management, Inc.               201 City Centre Dr., Suite 400        Mississauga, Ontario L5B
            2T4       CANADA
15255261 Nina Greene           Genoves Joblove & Battista           100 Southeast Second St., 44th Floor        Miami, FL
            33131
15255262 Pacific Private Money           1555 Grant Ave           Novato, CA 94945
15255263 Paul Cambria           42 Delaware Ave           Buffalo, NY 14202
15255264 Pete Gianakas           2301 Richland Ave          San Jose, CA 95125
15255265 Professional Bank           396 Alhambra Circle, Ste. 255           Miami, FL 33134
       Case: 21-50028            Doc# 13-1          Filed: 01/15/21         Entered: 01/15/21 22:30:06                 Page 1 of
                                                                2
15255266   Rachel Kuechle       c/o Samuel Capizzi         267 North St.       Buffalo, NY 14201
15255267   Raj Banghu        3082 13th Ave. West         Vancouver, BC V6 2V2           CANADA
15255268   Rosenberg Pelino LLC         Attn: Brian C. Rosenberg        6031 University Blvd., Suite 300       Ellicott City,
           MD 21043
15255269   San Jose Sharks       Attn: Doug Wilson         525 W. Santa Clara St.        San Jose, CA 95113
15255270   Scotia Bank       8377 Granville St.       Vancouver, BC V6P4Z8           CANADA
15255271   Sheri Kane       3457 35th Avenue         Vancouver, BC V6N2N3            CANADA
15255272   South River Capital LLC        1 Park Place       Suite 540        Annapolis, MD 21401
15255273   South River Capital LLC        2661 Riva Road, Bldg 1000          Suite 1020       Annapolis, MD 21403
15255274   Sure Sports LLC        Attention: Leon McKenzie         2116 Hollywood Blvd., #116          Hollywood, FL
           33020
15255275   Tony Chiricosta       Pro Management Resources, Inc.          8012 Wiles Rd.        Coral Springs, FL 33067
15255276   Tony Veltri      2301 Richland Ave          San Jose, CA 95125
15255277   Zions Bancorporation        1900 Avenue of the Stars        Suite 2350       Los Angeles, CA 90067
                                                                                                                     TOTAL: 54




     Case: 21-50028            Doc# 13-1          Filed: 01/15/21         Entered: 01/15/21 22:30:06                 Page 2 of
                                                              2
